DETAILED ACTION
Status of Claims:
Claims 1-23 are pending.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding Claim 1:
	The claim states “the adjunct is configured to be controllably released…controlling the release of the adjunct…” This limitation renders the claim indefinite because it is not clear if it is limiting the structure (“configured to”) of the adjunct or the method (“controlling the release”) 
	The claim states “reducing at least one contaminant…with the redox material.” This limitation renders the claim indefinite because it is not clear if “reducing” is referring to chemical reduction or a reduction in quantity. For the purposes of examination, the limitation will be interpreted as reducing the quantity of at least one contaminant because claim 2 is open to both oxidants and reducing agents. 

Regarding Claim 2:
	The claim states the “redox material is selected from…iron-based, zinc-based…zero-valent iron, zero-valent zinc…” As “iron-based” and “zinc-based” are considered distinct from “zero-valent iron” and “zero-valent zinc” the limitations render the claim indefinite because it is not clear what materials they include.

Regarding Claim 4:
	The claim states “the redox material is configured to be controllably released and…controlling the release of the redox material.” This limitation renders the claim indefinite because it is not clear if it is requiring a structure of the redox material that is configured to controllably release the redox material or if the method of adding the redox material is controlled. For the purposes of examination, the claim will be interpreted as limiting the structure of the material.


	The claim states “the adjunct is configured to be controllably released…controlling the release of the adjunct…” This limitation renders the claim indefinite because it is not clear if it is limiting the structure (“configured to”) of the adjunct or the method (“controlling the release”) in which the adjunct is added. In view of the specification the claim will be interpreted as limiting the structure of the adjunct. 

The remaining claims are indefinite as they depend from indefinite claims.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-12 and 19-23 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Swearingen et al (US2013/0315671).

	Swearingen teaches the process for in situ treatment of contaminated soil(s), water, waste, sludge, wastewater, sediment, other contaminated matrix, or combination thereof, the process comprising the steps of (insitu treatment) (see para. 0017): applying a redox material (oxidant) to the contaminated matrix or in a flow path of the contaminant in the matrix; applying an adjunct (catalyst and chelating compound) (see para. 0066) to the contaminated matrix or in a flow path of the contaminant in the matrix; wherein the adjunct is configured to be controllably released (controlling the release with encapsulation or coatings) (see para. 0047, 0048, 0050) and is selected from the group consisting of chelating agents, ligands, catalysts, and combinations thereof (see para. 0066), controlling the release of the adjunct into the matrix (encapsulation controls the release) (see para. 0064); reducing at least one contaminant in the contaminated soil(s), water, waste, sludge, wastewater, sediment, other contaminated matrix, or combination thereof with the redox material (reducing the quantity with oxidation) (see para. 0066); and contributing to the treatment of the at least one contaminant in the contaminated soil(s), water, waste, sludge, wastewater, sediment, other contaminated matrix, or combination thereof, with the adjunct (see para. 0066).

Regarding Claim 2:
	Swearingen teaches the process of Claim 1, wherein the redox material is selected from the group consisting of ozone, peroxide, persulfate (see para. 0066), permanganate, metabisulfite, polysulfide, iron-based, zinc-based, copper-based constituent, zero-valent iron, zero-valent zinc, zero valent copper, and combinations thereof.

Regarding Claim 3:
	Swearingen teaches the process of Claim 1, wherein the adjunct is selected from the group consisting of metal catalyst, EDTA (see para. 0066), disodium EDTA, tetrasodium EDTA, DTPA, sodium acetate, ammonium oxalate, sodium dithionite, sodium citrate, hydroxylamine hydrochloride, and combinations thereof.

Regarding Claim 4:
	Swearingen teaches the process of Claim 1, wherein the redox material is configured to be controllably released and the process further comprises controlling the release of the redox material into the matrix (reactants are encapsulated, release is controlled as they do not react until contact with the contaminant) (see para. 0066).

Regarding Claim 5:
	Swearingen teaches the process of Claim 1, wherein the applying of the adjunct comprises applying the adjunct with, or up gradient from, the applying of the redox material (simultaneously) (see para. 0066).

Regarding Claim 6:
	Swearingen teaches the process for in situ treatment of contaminated soil(s), water, waste, sludge, wastewater, sediment, other contaminated matrix, or combination thereof, the process comprising the steps of (see para. 0017): applying a reactive or treatment material to 

Regarding Claim 7:
	Swearingen teaches the process of Claim 6, wherein the reactive or treatment material comprises at least one reactive redox material (oxidant) (see para. 0066).

Regarding Claim 8:
	Swearingen teaches the process of Claim 6, wherein the adjunct is selected from the group consisting of catalyst, EDTA (see para. 0066), disodium EDTA, tetrasodium EDTA, DTPA, sodium acetate, ammonium 47Attorney Docket # 021 001 oxalate, sodium dithionite, sodium citrate, hydroxylamine hydrochloride, and combinations thereof.

Regarding Claim 9:


Regarding Claim 10:
	Swearingen teaches the process of Claim 7, wherein the adjunct comprises at least one chelating agent (chelating compound) (see para. 0066) or at least one ligand, and wherein the treating of the soil(s), water, waste, sludge, wastewater, 10sediment, other contaminated matrix, or combination thereof comprises at least one of mitigating scaling of the redox material and mitigating permeability loss within the matrix. Swearingen does not explicitly refer to mitigating scaling or permeability loss, however the mitigation is a result of the method, not an additional step. As the prior art process is the same as claimed the same result will occur. 

Regarding Claim 11:
	Swearingen teaches the process of Claim 6, wherein the step of applying a reactive or treatment material and the step of applying an adjunct comprise applying the reactive or treatment material and the 15adjunct at substantially the same location in the matrix (applied within a mixture) (see para. 0066).

Regarding Claim 12:


Regarding Claim 19:
	Swearingen teaches the process of Claim 6, wherein the adjunct is configured to be controllably released over a time period of time (extended periods of time) (see para. 0064, 0069).

Regarding Claim 20:	
	Swearingen teaches the process of Claim 19 comprising controlling the release of the adjunct for at least one day (years) (see para. 0064).

Regarding Claim 21:
	Swearingen teaches the process of Claim 10 comprising preventing or decreasing the scaling of the redox material. Swearingen does not explicitly refer to preventing or decreasing scaling of the redox material, however preventing or decreasing scaling is a result of the method steps not an additional step. As Swearingen teaches the same process as the claimed invention the result of preventing or decreasing scaling of the redox material is inherent.

Regarding Claim 22:


Regarding Claim 23:
	Swearingen teaches the process of Claim 6, wherein the adjunct has a size, shape, surface area, composition, binding agent, or coating (encapsulation) for the controlling of the release of the adjunct into the matrix (see para. 0066).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 13-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Swearingen et al (US 2013/0315671).

Regarding Claim 13:
	Swearingen teaches the process of Claim 6.
	Swearingen does not teach applying the reactive or treatment material at a first location in the matrix and applying the adjunct at a second location in the matrix, wherein the first location is different than the second location.

	It would have been obvious to one skilled in the invention to place the reactive or treatment material at a first location and adjunct at a second different location because it is desirable to keep reactive oxidants separated from metallic salts and chelates (adjuncts) to defer intermediate reactions (see para. 0064).

Regarding Claim 14:
	Swearingen teaches the process of claim 13, wherein the first location comprises a first permeable reactive barrier in the flow path of the contaminant in the matrix the second location comprises a second permeable reactive barrier in the flow path of the contaminant in the matrix (in series) (see para. 0053).

Regarding Claim 15:
	Swearingen teaches the process of claim 14.
	Swearingen does not disclose the relative location of the first and second permeable reactive barrier. However, given the finite number of predicable solutions, the first permeable reactive barrier upstream or the second permeable reactive barrier upstream, one skilled in the art would have found it obvious to place the second permeable reactive barrier up gradient of the first reactive barrier, obviously resulting in contaminated flow contacting the adjunct before the reactive material, with an expectation of success. 

Claims 16-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Swearingen et al (US 2013/0315671) as applied to claim 12 above, and further in view of Huang (US 2013/0316433).

Regarding Claim 16:
	Swearingen teaches eh process of claim 12.
	Swearingen does not disclose applying a preamble material in the permeable reactive barrier.
	Huang teaches applying a permeable material (activated carbon) in a permeable reactive barrier (see para. 0014).
	Swearingen and Huang are analogous inventions in the art of in situ groundwater treatment. It would have been obvious to one skilled in the art before the effective filing date of the invention to add the permeable material of Huang to the permeable reactive barrier of Swearingen because it provides a support material for the reactive material (see Huang para. 0014). It would have additionally been obvious to add the permeable material of Huang to the permeable reactive barrier of Swearingen because it is the simple addition of a known material to a known permeable reactive barrier, obviously resulting in a support medium for the reactive material, with an expectation of success. The combination of familiar elements is likely to be obvious when it does no more than yield predictable results. See KSR International Co. v. Teleflex Inc., 550 U.S. __,__, 82 USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, A.). 

Regarding Claim 17:


Regarding Claim 18:
	Swearingen, as previously modified, teaches the process of Claim 17 comprising applying the permeable material with the reactive or treatment material and the adjunct, wherein the reactive or treatment material comprises a redox material and the adjunct comprises at least one chelating agent or at least one ligand (see Swearingen para. 0066).
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CLAIRE A NORRIS whose telephone number is (571)272-5133. The examiner can normally be reached M-Th 7:30-5 F: 8-12.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nam Nguyen can be reached on 571-272-1342. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/CLAIRE A NORRIS/Primary Examiner, Art Unit 1778                                                                                                                                                                                                        3/24/2022